                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

JOHNSE D. GILL                                                             PLAINTIFF
ADC #651129

VS.                               1:19-CV-00063-BRW

DOES                                                                       DEFENDANTS

                                       JUDGMENT

       Based on the order entered today, this case is DISMISSED without prejudice.

       IT IS SO ORDERED this 3rd day of September, 2019.



                                           Billy Roy Wilson_________________
                                           UNITED STATES DISTRICT JUDGE
